EXHIBIT 10.1

SECOND AMENDED AND RESTATED 2005 EMPLOYMENT AGREEMENT

This Second Amended and Restated 2005 Employment Agreement (this “Agreement”) is
made as of the 20th day of May, 2014 by and between Integra LifeSciences
Holdings Corporation, a Delaware Corporation (the “Company”) and John B.
Henneman, III (“Executive”).

Background

The Company and Executive previously entered into that certain Amended and
Restated 2005 Employment Agreement, dated as of December 19, 2005, as amended by
Amendment 2008-1, Amendment 2008-2, Amendment 2009-1 and Amendment 2010-1
thereto, and that certain letter agreement dated as of February 22, 2012
(collectively, the “Original Agreement”) pursuant to which Executive serves as
the Chief Financial Officer of the Company. Effective as of May 2, 2014 (the
“Amended Effective Date”), the Company desires to continue to employ Executive,
and Executive desires to remain in the employ of the Company, as Corporate Vice
President and Chief Administrative Officer of the Company, on the terms and
conditions contained in this Agreement. Executive has been and will continue to
be substantially involved with the Company’s operations and management and has
learned and will continue to learn trade secrets and other confidential
information relating to the Company and its customers; accordingly, the
noncompetition covenant and other restrictive covenants contained in Section 16
of this Agreement constitute essential elements hereof.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:

Terms

1. Definitions. The following words and phrases shall have the meanings set
forth below for the purposes of this Agreement (unless the context clearly
indicates otherwise):

 

  (a) “Base Salary” shall have the meaning set forth in Section 5.

 

  (b) “Board” shall mean the Board of Directors of the Company, or any successor
thereto.

 

  (c) “Cause,” as determined by the Board in good faith, shall mean Executive
has —

 

  (1) failed to perform his stated duties in all material respects, which
failure continues for 15 days after his receipt of written notice of the
failure;

 

  (2) intentionally and materially breached any provision of this Agreement and
not cured such breach (if curable) within 15 days of his receipt of written
notice of the breach;



--------------------------------------------------------------------------------

  (3) demonstrated his personal dishonesty in connection with his employment by
the Company;

 

  (4) engaged in a breach of fiduciary duty in connection with his employment
with the Company;

 

  (5) engaged in willful misconduct that is materially and demonstrably
injurious to the Company or any of its subsidiaries; or

 

  (6) conviction or plea of guilty or nolo contendere to a felony or to any
other crime involving moral turpitude which conviction or plea is materially and
demonstrably injurious to the Company or any of its subsidiaries.

 

  (d) A “Change in Control” of the Company shall be deemed to have occurred:

 

  (1) if the “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than fifty
percent (50%) of the combined voting power of Company Voting Securities (as
herein defined) is acquired by any individual, entity or group (a “Person”),
other than the Company, any trustee or other fiduciary holding securities under
any employee benefit plan of the Company or an affiliate thereof, or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(for purposes of this Agreement, “Company Voting Securities” shall mean the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors); provided, however, that any acquisition from the Company
or any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of paragraph (3) of this definition shall not be a Change in
Control under this paragraph (1); or

 

  (2) if individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason during any period of at least 24 months
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

2



--------------------------------------------------------------------------------

  (3) upon consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of any entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination: (i) Company Voting Securities outstanding immediately
prior to such Business Combination (or if such Company Voting Securities were
converted pursuant to such Business Combination, the shares into which such
Company Voting Securities were converted) (x) represent, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or, if applicable, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”)
and (y) are held in substantially the same proportions after such Business
Combination as they were immediately prior to such Business Combination; (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were members of the Incumbent Board at the time of
the execution of the initial agreement, or the action of the Board, providing
for such Business Combination; or

 

  (4) upon approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

 

  (e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (f) “Company” shall mean Integra LifeSciences Holdings Corporation and any
corporation, partnership or other entity owned directly or indirectly, in whole
or in part, by Integra LifeSciences Holdings Corporation.

 

3



--------------------------------------------------------------------------------

  (g) “Definitive Agreement” means an agreement entered into by the Company
which, if the transactions contemplated thereby were consummated, would result
in a Change in Control.

 

  (h) “Disability” shall mean Executive’s inability to perform his duties
hereunder by reason of any medically determinable physical or mental impairment
which is expected to result in death or which has lasted or is expected to last
for a continuous period of not fewer than six months.

 

  (i) “Good Reason” shall mean:

 

  (1) a material breach of this Agreement by the Company which is not cured by
the Company within 15 days of its receipt of written notice of the breach;

 

  (2) the relocation by the Company of Executive’s primary place of employment
to a location more than forty (40) miles from Austin, Texas;

 

  (3) without Executive’s express written consent, the Company reduces
Executive’s Base Salary or bonus opportunity, or materially reduces the
aggregate fringe benefits provided to Executive (except to the extent permitted
by Sections 5, 6 or 7, respectively) or substantially alters Executive’s
authority and/or title as set forth in Section 2 hereof in a manner reasonably
construed to constitute a demotion, provided, Executive resigns within 90 days
after the change objected to;

 

  (4) without Executive’s express written consent, Executive fails at any point
during the one-year period following a Change in Control to hold the title and
authority (as set forth in Section 2 hereof) with the Parent Corporation (or if
there is no Parent Corporation, the Surviving Corporation) that Executive held
with the Company immediately prior to the Change of Control, provided Executive
resigns within one year of the Change in Control; or

 

  (5) the Company fails to obtain the assumption of this Agreement by any
successor to the Company;

provided, however, that, notwithstanding the foregoing, Executive hereby
expressly consents to the amendments to the Original Agreement contained in this
Agreement, including, without limitation, the changes to his position,
compensation and office location, and further agrees that neither such changes
nor any action taken by the Company in connection therewith (including the
appointment of a new Chief Financial Officer of the Company) shall constitute a
breach of, or “Good Reason” for purposes of, this Agreement or any other
agreement between Executive and the Company or its affiliates.

 

4



--------------------------------------------------------------------------------

  (j) “Termination Date” shall mean the date specified in the Termination
Notice.

 

  (k) “Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Executive’s employment under such provision;
(iii) specifies a Termination Date; and (iv) is given in the manner specified in
Section 17(i).

2. Employment. Effective as of the Amended Effective Date, the Company hereby
employs Executive as Corporate Vice President and Chief Administrative Officer,
and Executive hereby agrees to accept such employment and agrees to render
services to the Company in such capacity (or in such other capacity in the
future as the Board may reasonably deem equivalent to such position) on the
terms and conditions set forth in this Agreement. Executive’s primary place of
employment shall be at the Company’s office located in Austin, Texas, and
Executive shall report to the Chief Executive Officer.

3. Term of Agreement. Unless earlier terminated by Executive or the Company as
provided in Section 12 hereof, the term of Executive’s employment under this
Agreement shall commence on the Amended Effective Date and terminate on
September 30, 2014 (the “Term”). Unless earlier terminated, Executive’s
employment with the Company shall automatically and without further action
terminate on September 30, 2014.

4. Duties. Executive shall:

 

  (a) faithfully and diligently do and perform all such acts and duties, and
furnish such services as are assigned to Executive as of the Amended Effective
Date, and (subject to Section 2) such additional acts, duties and services as
the Chief Executive Officer or the Board may assign in the future; and

 

  (b) devote his full professional time, energy, skill and best efforts to the
performance of his duties hereunder, in a manner that will faithfully and
diligently further the business and interests of the Company, and shall not be
employed by or participate or engage in or in any manner be a part of the
management or operations of any business enterprise other than the Company
without the prior consent of the Chief Executive Officer or the Board, which
consent may be granted or withheld in his or its sole discretion; provided,
however, that notwithstanding the foregoing, Executive may serve on civic or
charitable boards or committees so long as such service does not materially
interfere with Executive’s obligations pursuant to this Agreement.

5. Compensation. As of the Amended Effective Date, Executive’s base salary rate
is equal to $561,000 per annum. Executive’s base salary, as determined in
accordance with this Section 5 and as may be increased from time to time, is
hereinafter referred to as his “Base Salary.” Executive’s Base Salary shall be
payable in periodic installments in accordance with the Company’s regular
payroll practices in effect from time to time. Executive’s Base Salary shall be
subject to annual reviews, but may not be decreased without Executive’s express
written consent.

 

5



--------------------------------------------------------------------------------

6. 2014 Bonus Opportunity. Provided that Executive remains employed by the
Company until September 30, 2014, for the Company’s 2014 fiscal year, Executive
shall have the opportunity to receive an annual performance bonus (the “2014
Annual Bonus”) targeted at 90% of Executive’s Base Salary, payable based upon
the satisfaction of certain performance objectives as determined by the
Compensation Committee of the Board (the “Compensation Committee”), in its sole
discretion, pro-rated to reflect the number of days that Executive was employed
by the Company during the 2014 fiscal year. Payment of the 2014 Annual Bonus, to
the extent it becomes payable, shall occur no later than March 15, 2015.

7. Benefit Plans. Executive shall be entitled to participate in and receive
benefits under any employee benefit plan of the Company in accordance with their
terms, and shall be eligible for any other plans and benefits covering
executives of the Company, to the extent commensurate with his then duties and
responsibilities fixed by the Board, Compensation Committee or Chief Executive
Officer. The Company shall not make any change in such plans or benefits that
would adversely affect Executive’s rights thereunder, unless such change affects
all, or substantially all, executive officers of the Company.

8. Equity Compensation.

 

  (a) Outstanding Equity Awards. Effective as of the third business day
following the date of this Agreement, (1) each outstanding time- vesting
restricted stock award held by Executive as of the Amended Effective Date shall
vest in full, and (2) with respect to each outstanding award of performance
stock held by Executive as of the Amended Effective Date, any continued
employment or service requirements shall be deemed satisfied and each such award
shall remain outstanding and eligible to vest in accordance with the terms and
conditions set forth in the applicable award agreement (other than terms and
conditions relating to any continued employment or service requirements).

 

  (b) S-8. The Company agrees that for so long as it is required to file reports
under Sections 13 or 15(d) of the Securities Exchange Act of 1934, it will
maintain in effect a Form S-8 registration statement covering the issuance to
Executive of the shares underlying Executive’s then outstanding equity-based
compensation awards.

9. Vacation. Executive shall be entitled to paid annual vacation in accordance
with the policies established from time to time by the Board, which shall in no
event be fewer than four weeks per annum.

 

6



--------------------------------------------------------------------------------

10. Business Expenses. The Company shall reimburse Executive or otherwise pay
for all reasonable expenses incurred by Executive in furtherance of or in
connection with the business of the Company, including, but not limited to,
automobile and traveling expenses (including travel to the Company’s principal
headquarters in New Jersey) and all reasonable entertainment expenses, subject
to such reasonable documentation and other limitations as may be established by
the Company.

11. Disability. In the event Executive incurs a Disability, Executive’s
obligation to perform services under this Agreement will terminate, and the
Board may terminate this Agreement upon written notice to Executive.

12. Termination.

 

  (a) Termination for Cause or without Good Reason. In the event (i) Executive
terminates his employment hereunder other than for Good Reason, or
(ii) Executive’s employment is terminated by the Company for Cause, Executive
shall have no right to compensation or other benefits pursuant to this Agreement
for any period after his last day of active employment.

 

  (b) Qualifying Termination (No Change in Control). Subject to Executive and
the Company executing, within 30 days after the Termination Date, a mutual
release that is mutually agreeable (provided, however, that Executive shall not
be required to execute such mutual release as a condition to the receipt of the
payments and benefits described below unless the Company also executes such
mutual release), (x) except as provided in subsection 12(d), in the event
(i) Executive’s employment is terminated by the Company for any reason other
than Cause, (ii) Executive terminates his employment for Good Reason, or
(iii) Executive’s employment is terminated upon the expiration of the Term, or
(y) in the event that Executive’s employment is terminated due to his death or
Disability, then the Company shall:

 

  (1) pay Executive a severance amount equal to$1,065,900; the severance amount
shall be paid in a single sum on the first regular payroll day of the month
following the Termination Date;

 

  (2) pay to Executive, for the period ending on the earliest of (i) the first
anniversary of the Termination Date, (ii) the date of Executive’s full-time
employment by another employer, (iii) Executive’s death, or (iv) the first month
in which Executive does not pay to the Company the applicable monthly premium
for COBRA insurance coverage under the Company’s group health plan, a monthly
cash payment, payable on the first business day of each month that follows the
Termination Date, in an amount equal to the aggregate monthly premium cost for
“COBRA” family health coverage under the Company’s group health plan; and

 

7



--------------------------------------------------------------------------------

  (3) pay to Executive, for the period ending on the earliest of (i) the first
anniversary of the Termination Date, (ii) the date of Executive’s full-time
employment by another employer, or (iii) Executive’s death, a monthly cash
payment, payable on the first business day of each month that follows the
Termination Date, in an amount equal to the monthly premium cost that the
Company would have paid on behalf of Executive to cover Executive under the
Company’s life and disability insurance plans if Executive’s employment with the
Company had not terminated.

 

  (c) Qualifying Termination (Following Entry into Definitive Agreement but
Prior to a Change in Control). In the event that (i) prior to the termination of
Executive’s employment, the Company enters into a Definitive Agreement with
respect to a Change in Control that constitutes a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5), (ii) following the
Company’s entry into such Definitive Agreement but prior to or on the
consummation of such Change in Control, Executive terminates his employment for
Good Reason, Executive’s employment is terminated by the Company for a reason
other than death, Disability or Cause, or Executive’s employment is terminated
upon the expiration of the Term, and (iii) a Change in Control occurs within
twelve months following the date of such Definitive Agreement, then, in addition
to the amounts set forth in Section 12(b) above, the Company shall pay Executive
an amount equal to 1.99 times the amount that results from adding Executive’s
Base Salary (determined without regard to any reduction in violation of
Section 5) as of his last day of active employment plus the target bonus under
Section 6 (without pro ration), payable in a single sum upon the Change in
Control.

 

  (d) Qualifying Termination (Following a Change in Control). Notwithstanding
anything to the contrary set forth in subsection 12(b), and subject to Executive
and the Company executing, within 30 days after the Termination Date, a mutual
release that is mutually agreeable (provided, however, that Executive shall not
be required to execute such mutual release as a condition to the receipt of the
payments and benefits described below unless the Company also executes such
mutual release), in the event within twelve months after a Change in Control:
(i) Executive terminates his employment for Good Reason, or (ii) Executive’s
employment is terminated by the Company for a reason other than death,
Disability or Cause, or (iii) Executive’s employment is terminated upon the
expiration of the Term, then the Company shall:

 

  (1) pay Executive a severance amount equal to 2.99 times the amount that
results from adding Executive’s Base Salary (determined without regard to any
reduction in violation of Section 5) as of his last day of active employment
plus the target bonus under Section 6 (without pro ration); the severance amount
shall be paid in a single sum on the first business day of the month following
the Termination Date;

 

8



--------------------------------------------------------------------------------

  (2) pay to Executive, for the period ending on the earliest of (i) December 19
of the year following the year in which the Termination Date occurs, or
(ii) Executive’s death, or (iii) the earlier of (A) during the COBRA
continuation period, the first month in which Executive does not pay to the
Company the applicable monthly premium for COBRA insurance coverage under the
Company’s group health plan, or (B) following the expiration of the COBRA
continuation period, the first month in which Executive does not provide the
Company with evidence that he is receiving health insurance coverage from
another insurance provider, a monthly cash payment, payable on the first
business day of each month that follows the Termination Date, in an amount equal
to the aggregate monthly premium cost for “COBRA” family health coverage under
the Company’s group health plan;

 

  (3) pay to Executive, for the period ending on the earliest of (i) December 19
of the year following the year in which the Termination Date occurs, or
(ii) Executive’s death, a monthly cash payment, payable on the first business
day of each month that follows the Termination Date, in an amount equal to the
monthly premium cost that the Company would have paid on behalf of Executive to
cover Executive under the Company’s life and disability insurance plans if
Executive’s employment with the Company had not terminated; and

 

  (4) pay to Executive all reasonable legal fees and expenses incurred by
Executive during his lifetime as a result of such termination of employment
(including all fees and expenses, if any, incurred by Executive in contesting or
disputing any such termination or in seeking to obtain to enforce any right or
benefit provided to Executive by this Agreement whether by arbitration or
otherwise). The foregoing limitation shall not preclude Executive’s estate or
heirs from recovering reasonable legal fees (and related expenses) in accordance
with the provisions hereof in the event that Executive’s estate or heirs
initiate or continue any dispute or controversy arising under or in connection
with this Agreement after Executive’s death; provided, however, that such
reasonable legal fees (and related expenses) are incurred within the six
(6)-year period following the date of Executive’s death. The reimbursement shall
be made within ninety (90) days following the resolution of such contest or
dispute (whether or not appealed), but not later than the end of the calendar
year following the year in which the contest or dispute is resolved, to the
extent the Company receives reasonable written evidence of such fees and
expenses.

 

9



--------------------------------------------------------------------------------

  (e) Termination Notice. Except in the event of Executive’s death, a
termination under this Agreement shall be effected by means of a Termination
Notice.

 

  (f) Payment Delay. Notwithstanding any provision to the contrary herein, if at
the time of Executive’s termination of employment the Company’s stock is
publicly traded and Executive is a “specified employee” (as such term is defined
in section 409A(2)(B)(i) of the Code and its corresponding regulations), then
all cash payments to Executive pursuant to this Section 12 that are deemed as
deferred compensation subject to the requirements of section 409A of the Code
shall not be paid to Executive until as soon as administratively practicable
following the expiration of the six month period following the date of
Executive’s Termination Date, but not later than the first Company payroll date
that occurs after the end of such six month period. Any postponed amounts shall
be paid to Executive in a lump sum within thirty (30) days after the date that
is six (6) months following Executive’s Date of Termination, and any amounts
payable to Executive after the expiration of such six (6) month period under
this Agreement shall continue to be paid to Executive in accordance with the
terms of this Agreement. If Executive dies during such six-month period and
prior to the payment of the postponed cash amounts hereunder, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within thirty (30) days after the date of
Executive’s death. If any of the cash payments payable pursuant to this
Section 12 are deferred due to such requirements, there shall be added to such
payments interest during the deferral period at a rate, per annum, equal to the
applicable federal short-term deferral rate (compounded monthly) in effect under
section 1274(d) of the Code on Executive’s Termination Date.

 

  (g) Transfer of Mobile Phone Number. Upon the termination of Executive’s
employment, the Company will release Executive’s mobile phone number and shall
cooperate in transferring such phone number to a mobile phone and service
designated by Executive.

13. Withholding. The Company shall have the right to withhold from all payments
made pursuant to this Agreement any federal, state, or local taxes and such
other amounts as may be required by law to be withheld from such payments.

14. Assignability. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any entity to which the
Company may transfer all or substantially all of its assets, if in any such case
said entity shall expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto. The Company
may not otherwise assign this Agreement or its rights and obligations hereunder.
This Agreement is personal to Executive and his rights and duties hereunder
shall not be assigned except as expressly agreed to in writing by the Company.

 

10



--------------------------------------------------------------------------------

15. Death of Executive. Any amounts due Executive under this Agreement (not
including any Base Salary not yet earned by Executive) unpaid as of the date of
Executive’s death shall be paid to Executive’s surviving spouse, or if none, to
the duly appointed personal representative of his estate.

16. Restrictive Covenants.

 

  (a) Covenant Not to Compete. During the term of this Agreement and for a
period of one year following the Termination Date of Executive’s employment,
Executive shall not, without the express written consent of the Company,
directly or indirectly: (I) engage, anywhere within the geographical areas in
which the Company is conducting business operations or providing services as of
the date of Executive’s termination of employment, in the tissue engineering
business (the use of implantable absorbable materials, with or without a
bioactive component, to attempt to elicit a specific cellular response in order
to regenerate tissue or to impede the growth of tissue or migration of cells)
(the “Tissue Engineering Business”), neurosurgery business (the use of surgical
instruments, implants, monitoring products or disposable products to treat the
brain or central nervous system) (“Neurosurgery Business”), instrument business
(general surgical handheld instruments used for general purposes in surgical
procedures) (“Instrument Business”), reconstruction business (bone fixation
devices for foot and ankle reconstruction procedures) (“Reconstruction
Business”) or in any other line of business the revenues of which constituted at
least 50% of the Company’s revenues during the six (6) month period prior to the
Termination Date (together with the Tissue Engineering Business, Neurosurgery
Business, Instrument Business and Reconstruction Business, the “Business”); (II)
be or become a stockholder, partner, owner, officer, director or employee or
agent of, or a consultant to or give financial or other assistance to, any
person or entity engaged in the Business; (III) seek in competition with the
Business to procure orders from or do business with any customer of the Company;
(IV) solicit, or contact with a view to the engagement or employment by any
person or entity of, any person who is an employee of the Company; (V) seek to
contract with or engage (in such a way as to adversely affect or interfere with
the business of the Company) any person or entity who has been contracted with
or engaged to manufacture, assemble, supply or deliver products, goods,
materials or services to the Company; or (VI) engage in or participate in any
effort or act to induce any of the customers, associates, consultants, or
employees of the Company to take any action which might be disadvantageous to
the Company; provided, however, that nothing herein shall prohibit Executive and
his affiliates from owning, as passive investors, in the aggregate not more than
5% of the outstanding publicly traded stock of any corporation so engaged and
provided, further, however, that nothing set forth in this Section 16(a) shall
prohibit Executive from becoming an employee or agent of, or consultant to, any
entity that is engaged in the Business so long as Executive does not engage in
any activities in the Business in any capacity for said entity.

 

11



--------------------------------------------------------------------------------

  (b) Confidentiality. Executive acknowledges a duty of confidentiality owed to
the Company and shall not, at any time during or after his employment by the
Company, retain in writing, use, divulge, furnish, or make accessible to anyone,
without the express authorization of the Board, any trade secret, private or
confidential information or knowledge of the Company obtained or acquired by him
while so employed. All computer software, business cards, telephone lists,
customer lists, price lists, contract forms, catalogs, the Company books,
records, files and know-how acquired while an employee of the Company are
acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company’s possession or premises or made use of other than in
pursuit of the Company’s business or as may otherwise be required by law or any
legal process, or as is necessary in connection with any adversarial proceeding
against the Company and, upon termination of employment for any reason,
Executive shall deliver to the Company all copies thereof which are then in his
possession or under his control. No information shall be treated as
“confidential information” if it is generally available public knowledge at the
time of disclosure or use by Executive.

 

  (c) Inventions and Improvements. Executive shall promptly communicate to the
Company all ideas, discoveries and inventions which are or may be useful to the
Company or its business. Executive acknowledges that all such ideas,
discoveries, inventions, and improvements which heretofore have been or are
hereafter made, conceived, or reduced to practice by him at any time during his
employment with the Company heretofore or hereafter gained by him at any time
during his employment with the Company are the property of the Company, and
Executive hereby irrevocably assigns all such ideas, discoveries, inventions and
improvements to the Company for its sole use and benefit, without additional
compensation. The provisions of this Section 16(c) shall apply whether such
ideas, discoveries, inventions, or improvements were or are conceived, made or
gained by him alone or with others, whether during or after usual working hours,
whether on or off the job, whether applicable to matters directly or indirectly
related to the Company’s business interests (including potential business
interests), and whether or not within the specific realm of his duties.
Executive shall, upon request of the Company, but at no expense to Executive, at
any time during or after his employment with the Company, sign all instruments
and documents reasonably requested by the Company and otherwise cooperate with
the Company to protect its right to such ideas, discoveries, inventions, or
improvements including applying for, obtaining and enforcing patents and
copyrights thereon in such countries as the Company shall determine.

 

12



--------------------------------------------------------------------------------

  (d) Breach of Covenant. Executive expressly acknowledges that damages alone
will be an inadequate remedy for any breach or violation of any of the
provisions of this Section 16 and that the Company, in addition to all other
remedies, shall be entitled as a matter of right to equitable relief, including
injunctions and specific performance, in any court of competent jurisdiction. If
any of the provisions of this Section 16 are held to be in any respect
unenforceable, then they shall be deemed to extend only over the maximum period
of time, geographic area, or range of activities as to which they may be
enforceable.

17. Miscellaneous.

 

  (a) Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Executive and such officer as may be specifically
designated by the Board to sign on the Company’s behalf.

 

  (b) Section 409A.

 

  (1) This Agreement shall be interpreted to avoid any penalty sanctions under
section 409A of the Code. If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under section 409A,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. All payments to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Code. For purposes of
section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment.

 

  (2) All reimbursements provided under this Agreement shall be made or provided
in accordance with the requirements of section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. If expenses are incurred in
connection with litigation, any reimbursements under the Agreement shall be paid
not later than the end of the calendar year following the year in which the
litigation is resolved.

 

13



--------------------------------------------------------------------------------

  (c) Nature of Obligations. Nothing contained herein shall create or require
the Company to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that Executive acquires a right to receive
benefits from the Company hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Company.

 

  (d) Executive Representations and Acknowledgements.

 

  (1) Executive represents and warrants that his acceptance of employment with
the Company has not breached, and the performance of his duties hereunder will
not breach, any duty owed by him to any prior employer or other person.

 

  (2) Executive acknowledges that Executive has consulted with or has had the
opportunity to consult with independent counsel of his own choice concerning
this Agreement and have been advised to do so by the Company. Without limiting
the generality of the foregoing, Executive acknowledges that he has had the
opportunity to consult with his own independent legal counsel to review this
Agreement for purposes of compliance with the requirements of section 409A of
the Code or an exemption therefrom, and that he is relying solely on the advice
of his independent legal counsel for such purposes.

 

  (e) Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation or this Agreement. In the event of a conflict between a heading
and the content of a Section, the content of the Section shall control.

 

  (f) Gender and Number. Whenever used in this Agreement, a masculine pronoun is
deemed to include the feminine and a neuter pronoun is deemed to include both
the masculine and the feminine, unless the context clearly indicates otherwise.
The singular form, whenever used herein, shall mean or include the plural form
where applicable.

 

  (g) Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable under
any applicable law, such event shall not affect or render invalid or
unenforceable any other provision of this Agreement and shall not affect the
application of any provision to other persons or circumstances.

 

  (h) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, permitted
assigns, heirs, executors and administrators.

 

14



--------------------------------------------------------------------------------

  (i) Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if hand-delivered, sent by documented overnight
delivery service or by certified or registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below:

To the Company:

Integra LifeSciences Holdings Corporation

311 Enterprise Drive

Plainsboro, New Jersey 08536

Attn: President

With a copy to:

The Company’s General Counsel

To Executive:

John B. Henneman, III

c/o Integra LifeSciences Holdings Corporation

311 Enterprise Drive

Plainsboro, New Jersey 08536

 

  (j) Entire Agreement. As of the Amended Effective Date, this Agreement sets
forth the entire understanding of the parties and supersedes all prior
agreements, arrangements and communications, whether oral or written, pertaining
to the subject matter hereof, including the Original Agreement.

 

  (k) Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the laws of the State of New Jersey.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

INTEGRA LIFESCIENCES HOLDINGS CORPORATION       EXECUTIVE By:   

/s/ Peter Arduini

     

/s/ John B. Henneman, III

Name: Peter Arduini       John B. Henneman, III Its: President and Chief
Executive Officer      